Greene, J.
The motion to affirm for want of the requisite notice, is not. granted. Any appearance or acquiescence in the proceedings of a suit, must be regarded as a waiver of notice. In this case, counsel for the defendant in error appeared at the last term of this court, consented to the substitution of the administrators as parties to the suit, and sanctioned the continuance of the cause. The want of notice should be taken advantage of within a reasonable time, and before the party who claims it has made any appearance or sanctioned any proceeding in the case; otherwise the service of notice, or a waiver of it, will be presumed by the court.
Motion denied.